Citation Nr: 0420118	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-07 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for schizophrenia.

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for hearing loss.

3.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a postoperative right foot disability.

4.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a brief period of active service in the 
Army from November 1979 to June 1980.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision rendered by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In December 1998, the veteran had 
a personal hearing with a hearing officer at the RO.  The 
veteran failed to report to a scheduled videoconference 
hearing with a Judge from the Board at the RO in April 2004.  

The present Board decision addresses the preliminary issue of 
whether new and material evidence had been received to reopen 
a previously denied claim of entitlement to service 
connection for schizophrenia.  The Board finds favorably on 
that issue.  The question of the merits of the claim for 
service connection requires additional development, as 
discussed in the REMAND section below.

The issues of 1) entitlement to service connection for 
schizophrenia, 2) whether new and material evidence has been 
received in order to reopen a claim for entitlement to 
service connection for hearing loss, 3) whether new and 
material evidence has been received in order to reopen a 
claim for entitlement to service connection for a 
postoperative right foot disability, and 4) whether new and 
material evidence has been received in order to reopen a 
claim for entitlement to service connection for a right knee 
disability are all addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1994 Board decision, the veteran's claim for 
entitlement to service connection for schizophrenia was 
denied.

2. In March 1997, the veteran was informed that the RO had 
not reopened his claim for service connection for an acquired 
neuropsychiatric disorder and he filed a notice of 
disagreement with that decision.

3.  The RO issued a statement of the case in April 1997 
concerning the decision not to reopen the claim for service 
connection for an acquired neuropsychiatric disorder; the 
veteran did not file a substantive appeal.

4.  Additional evidence received since the March 1997 RO 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for schizophrenia.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
March 1997 decision to reopen the veteran's claim for 
entitlement to service connection for schizophrenia.  
38 U.S.C.A § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 20.1104, 20.1105 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1989, the RO denied service connection for 
schizophrenia.  The veteran was notified of this decision as 
well as his procedural and appellate rights by a letter that 
same month.  After filing a Notice of Disagreement and 
receiving a Statement of the Case issued in March 1990 by the 
RO, the veteran formally appealed the denial of his claim for 
service connection in October 1990.  The veteran's claim was 
twice remanded in July 1991 and October 1992.  In August 
1994, the Board issued a decision, which denied the veteran's 
claim for entitlement to service connection for 
schizophrenia. 

In a March 1997 rating decision, the RO decided that new and 
material evidence had not been received to reopen a claim for 
service connection for an acquired neuropsychiatric disorder.  
The veteran was so notified in the same month, and filed a 
notice of disagreement.  The RO issued a statement of the 
case in April 1997 concerning the decision not to reopen the 
claim for service connection for an acquired neuropsychiatric 
disorder.  The veteran did not file a substantive appeal, and 
the March 1997 rating decision is now final.

The veteran petitioned to reopen his claim for entitlement to 
service connection for schizophrenia in September 1998.  This 
appeal arises from the continued denial to reopen his claim 
for entitlement to service connection for schizophrenia in a 
September 2001 rating decision issued by the RO.

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105. In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility that 
the claim can be allowed. 38 U.S.C.A. § 5108.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration as well as if by itself 
or in connection with evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  However, there is 
no requirement that the evidence be so significant that it 
changes the outcome of the prior decision.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted after the March 1997 rating decision is 
considered new, as it was not previously of record.  The 
evidence received includes statements from the veteran, a 
personal hearing transcript, VA outpatient treatment records, 
and VA hospital treatment summaries.  

After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the final March 
1997 rating decision is both new and material.  In the 
Board's 1994 decision, it was noted that, although major 
depression and schizophrenia had been initially suspected, 
only polysubstance abuse had been confirmed by clinical 
diagnosis.  Evidence considered by the RO in March 1997 
included VA treatment records that referred to history of 
psychosis.  The additional evidence received since then, 
however, includes multiple VA outpatient treatment notes and 
hospital summaries dated from 1994 to 2001.  These records 
include evidence not previously of record, specifically, 
medical evidence that assigns schizophrenia as a diagnosis 
for veteran's current claimed psychiatric disability.  This 
evidence is considered material because it bears directly and 
substantially upon the issue of whether the veteran has a 
current psychiatric disability as well as whether he is 
entitled to service connection for his current claimed 
disability of schizophrenia.

The Board finds that evidence received subsequent to the 
March 1997 rating decision, namely VA outpatient treatment 
notes and hospital summaries, is new and material.  Evidence 
received since March 1997 is new and material and does serve 
to reopen a claim for entitlement to service connection for 
schizophrenia.  In addition, the Board is remanding the 
veteran's claim to the RO and ordering additional development 
on the issue of entitlement to service connection for 
schizophrenia.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for schizophrenia.  To 
this extent only, the appeal is granted.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

In this case, evidence of record shows that the veteran was 
treated at a private mental health facility for paranoid 
personality (rule out paranoid schizophrenia) during active 
service.  A VA hospital treatment summary dated in December 
1997 listed a principal diagnosis of schizophrenia and noted 
that the veteran requires ongoing treatment for chronic 
mental illness.  To fully comply with its duty to assist, VA 
must provide an examination that includes of review of the 
record of prior care and, if necessary to decide a claim, VA 
must obtain a medical opinion regarding nexus between a 
current disability and an in-service injury or disease.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (examiner must review the 
record to be fully informed).  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2003).  

In addition, the Board notes that the veteran has not been 
provided with any notice under 38 U.S.C.A. § 5103(a), 
concerning the information and evidence, not previously 
provided to VA, that is necessary to substantiate the claim, 
and which portion of that information and evidence, if any, 
is to be provided by the claimant and which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Accordingly, this case is REMANDED for the following:

1. As the veteran has not yet been 
provided any notice under 38 U.S.C.A. 
§ 5103 (West 2002), the RO should inform 
the veteran, concerning all the claims 
now on appeal, of the information and 
evidence, not previously provided to VA, 
that is necessary to substantiate the 
claim, and which portion of that 
information and evidence, if any, is to 
be provided by the claimant and which 
portion, if any, VA will attempt to 
obtain on behalf of the claimant.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The RO should also obtain any 
additional outpatient and hospital 
treatment records for the veteran's 
claimed disability of schizophrenia from 
the VA Medical Center in Little Rock, 
Arkansas, for the period of February 2001 
to the present.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current diagnosis or diagnoses of any 
psychiatric disability present and 
whether any current psychiatric 
disability was incurred in or aggravated 
by active service.  For each diagnosis 
made, the examiner should indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed disability was 
incurred in or aggravated by service.  
The claims folder should be made 
available to the examiner for review.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 1) 
entitlement to service connection for 
schizophrenia, 2) whether new and 
material evidence has been received in 
order to reopen a claim for entitlement 
to service connection for hearing loss, 
3) whether new and material evidence has 
been received in order to reopen a claim 
for entitlement to service connection for 
a postoperative right foot disability, 
and 4) whether new and material evidence 
has been received in order to reopen a 
claim for entitlement to service 
connection for a right knee disability.  
If the claims remain denied, the RO 
should issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since January 2002.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



